Citation Nr: 0513492	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  03-37 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left ankle disability.



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel










INTRODUCTION

Appellant had active military service from January 1951 to 
January 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Roanoke, 
Virginia, Regional Office (RO) that granted service 
connection and assigned an initial rating of 10 percent for 
degenerative joint disease of the left tibiotalar joint, with 
peroneal nerve impairment.

As the disability rating under review is an initial rating, 
the guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application in the adjudication of this claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

According to the VA Form 8, RO certified this appeal to the 
Board on January 4, 2005.  On January 10, 2005, RO received 
relevant evidence in the form of orthopedic office notes from 
Dr. J.M.F., a private physician, dated August 2004.  RO 
forwarded this evidence directly to the Board without first 
issuing a new Statement in Support of Claim (SSOC) that 
considered the merits of the new evidence.  

When the Board receives additional relevant evidence that was 
not initially considered by the RO, the Board must refer the 
evidence to the RO for review unless the appellant waives 
this procedural right.  Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The file 
does not contain such a waiver by appellant, and the Board 
must accordingly return the file to RO to readjudicate the 
claim in light of the new evidence received.

In addition, it is noted that appellant requested a copy of 
his claims file.  Review of the private treatment document 
submitted indicates that the physician desired to see some VA 
medical records.  It is possible that appellant is contacting 
the physician for further opinion.  As part of this remand he 
will have an opportunity to submit additional evidence as 
desired.

Additionally, in an effort to avoid further remand, 
additional examination is indicated.  Exams were conducted in 
August and September 2002.  One makes reference to some 
potentially significant ankle instability.  The other 
examination makes no such finding.  In view of the lack of 
clarity in those examination, and in view of the additional 
to the record of more recent private clinical data, 
additional VA examination is in order.

The Board also notes that the VCAA now requires VA to inform 
a claimant of the need to provide VA "everything you've 
got" concerning the claim.  See 38 C.F.R. § 3.159 (2004).  
That requirement was not expressly fulfilled in any of the 
duty-to-assist correspondence provided appellant to date, and 
should be accomplished during future development.  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  RO should contact appellant and 
advise him to "give us all he's got" 
in regard to the severity his service-
connected disability of the left foot 
and ankle.  If there is indication from 
appellant that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  If there is indication of 
ongoing medical treatment of the left 
ankle, those records should be 
requested.

2.  Appellant should be scheduled for 
an appropriate VA examination(s) of the 
service connected disability.  All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail.  The claims folder 
should be provided to the examiner(s) 
for review prior to the examination(s).  
Specifically, orthopedic and 
neurological findings should be set 
forth in detail.  It should also be 
indicated whether there is any evidence 
of joint instability that can be 
clinically confirmed.  Again, all 
pertinent findings should be set forth 
in detail.

3.  After appropriate development, RO 
should readjudicate the claim, 
particularly addressing the report by 
Dr. J.M.F. and any other relevant 
evidence received since the last SSOC 
in May 2004.  To ensure compliance with 
all notice and the duty-to-assist 
provisions, RO should conduct a de novo 
review of all evidence of record as to 
this issue.

Thereafter, to the extent the benefits sought are not 
granted, appellant should be provided with a Supplemental 
Statement of the Case and afforded a reasonable opportunity 
to respond thereto.  The case should then be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



